Order                                                                          Michigan Supreme Court
                                                                                     Lansing, Michigan

  November 25, 2020                                                                 Bridget M. McCormack,
                                                                                                  Chief Justice

  160349                                                                                 David F. Viviano,
                                                                                         Chief Justice Pro Tem

                                                                                       Stephen J. Markman
                                                                                            Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                    Richard H. Bernstein
            Plaintiff-Appellee,                                                       Elizabeth T. Clement
                                                                                      Megan K. Cavanagh,
                                                                                                       Justices
  v                                                        SC: 160349
                                                           COA: 341933
                                                           Macomb CC: 2016-003459-FC
  ROBERT LEE HORTON II,
           Defendant-Appellant.

  _________________________________________/

         By order of April 29, 2020, the prosecuting attorney was directed to answer the
  application for leave to appeal the August 22, 2019 judgment of the Court of Appeals.
  On order of the Court, the answer having been received, the application for leave to
  appeal is again considered, and it is DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court.

         MCCORMACK, C.J. (dissenting).

         I would grant leave to appeal in this case, which presents important questions
  about the fairness of proceedings leading to the conviction of a self-represented defendant
  who was improperly shackled for his jury trial.

          The defendant exercised his right to represent himself at his two trials, the first of
  which ended in a mistrial after the jury was unable to reach a verdict. The only rationale
  given by the trial court for shackling the defendant was offered at his first trial. There,
  the trial court informed the defendant that he would remain shackled during trial because
  he was “charged with a[n] assaultive crime and this Court needs to insure the safety and
  security of this courtroom.” The court placed no evidence on the record to show that the
  defendant was likely to attempt escape or that shackles were needed to maintain security
  or order in the courtroom.

         The defendant represented himself at the second trial, still in shackles. This time
  he was convicted. At his sentencing hearing, he raised concerns that his shackles and
  limited mobility precluded him from having a fair trial. He told the court:
                                                                                             2


              When this trial first started, I recall you saying that you was going to
       hold me to the same standard as the prosecutor, but yet I was unable to
       defend myself properly because I was shackled down, for one thing. I
       wasn’t able to come across to the podium for opening statement with the
       jury. I wasn’t able to walk to the blackboard up here, to the screen and
       point out certain things as the prosecutor was clearly freely able to do.

                                            ***
               . . . I was bound down behind the detectives on the first trial and on
       the second trial. [The prosecutor]’s prancing around back and forth up to
       the bulletin board, this and that, while I’m standing like a statue not able to
       move with a gun at my back. Fair. So if this is fair, then, by all means
       don’t worry about the horse, just load the wagon. I’ll see you on appeal.
       It’s not fair.

        In my view, this case presents several questions worthy of this Court’s review. In
Deck v Missouri, 544 U.S. 622, 629 (2005), the United States Supreme Court held that
“the Fifth and Fourteenth Amendments prohibit the use of physical restraints visible to
the jury absent a trial court determination, in the exercise of its discretion, that they are
justified by a state interest specific to a particular trial.” A defendant may be shackled
only on a finding, supported by record evidence, that it is necessary to prevent escape or
injury to persons in the courtroom, or to maintain order during the trial. People v Dunn,
446 Mich. 409, 426 (1994). This rule is critical to preserving the dignity of the
proceedings and the fundamental rights of the defendant. The presumption of innocence
“is the undoubted law, axiomatic and elementary, and its enforcement lies at the
foundation of the administration of our criminal law.” Coffin v United States, 156 U.S.
432, 453 (1895). Shackling undermines this presumption because it suggests to the jury
that the defendant poses a danger to them or is likely to flee the courtroom if left
unrestrained.1

        Here, the trial court abused its discretion when it failed to articulate a finding that
restraints were necessary. People v Payne, 285 Mich. App. 181, 186-187 (2009). And
although this issue is unpreserved, I believe it may warrant relief under People v Carines,
460 Mich. 750, 752-753, 763-764 (1999), because it is the type of error that seriously
affected the fairness, integrity, or public reputation of the judicial proceedings. The


1
  As one clinical law professor put it, “Our client has a difficult time believing that the
presumption of innocence still cloaks him when all he can feel are chains.” Berkheiser,
Unchain the Children, Nev Lawyer 30, 30 (June 2012), available at  (accessed November 19, 2020)
[https://perma.cc/6QKL-9EHK].
                                                                                           3

United States Supreme Court’s observation in Illinois v Allen, 397 U.S. 337, 344 (1970),
supports this conclusion:

       [N]o person should be tried while shackled and gagged except as a last
       resort. Not only is it possible that the sight of shackles and gags might have
       a significant effect on the jury’s feelings about the defendant, but the use of
       this technique is itself something of an affront to the very dignity and
       decorum of judicial proceedings that the judge is seeking to uphold.

       Moreover, I question whether the shackles in this case were noticeable to the jury,
even if a protective shroud was used. The core rule of Deck is that a trial court may not
use physical restraints that are visible to the jury without an adequate justification. Deck,
544 U.S. at 629. Because the defendant elected to represent himself, he was confined to
the counsel’s table while the prosecution moved freely about the courtroom. The jury
could have reasonably inferred that the defendant was shackled, making his restraints
constructively visible. Two parties so differentially situated in the eyes of the jury,
particularly without an individualized finding of necessity, may contravene the
presumption of innocence even if no juror directly saw the shackles. Given that the
defendant was shackled without adequate justification, this may have risen to a due-
process violation and affected the defendant’s substantial rights under Carines.

       Finally, whether the defendant was denied his right to self-representation is
another question that warrants our review. This right is enshrined in both the United
States and Michigan Constitutions. Faretta v California, 422 U.S. 806, 818-832 (1975),
citing US Const, Am VI; Const 1963, art 1, § 13. A violation of it constitutes structural
error. McKaskle v Wiggins, 465 U.S. 168, 177 n 8 (1984). Because the defendant was
shackled without adequate justification and unfairly placed on an unequal playing field
before the jury, I question whether he was effectively denied his right to self-
representation. The defendant cites several examples of efforts that can be made to
minimize the risk of prejudice when shackled defendants represent themselves at trial.
See, e.g., United States v Fields, 483 F3d 313, 357 (CA 5, 2007) (trial court ordered both
sides to remain seated before the jury); Frantz v Hazey, 533 F3d 724, 728 (CA 9, 2008)
(same); Overton v Mathes, 425 F3d 518, 520 (CA 8, 2005) (both sides were confined to
counsel tables and jury was excused when a sidebar conference was needed). Though the
defendant did not make a timely request for the trial court to order the prosecution to
remain seated as well, I nevertheless think it is an issue that warrants close scrutiny and
possible clarification from this Court.

       I would grant leave to explore the contours of the right to self-representation in
this unique context. Is it enough that the defendant was able to question witnesses and
make his case to the jury, even seated behind a shroud at the defense table? Or does the
                                                                                                                4

right encompass more than that, when there was no adequate justification for the
shackling? This case is distinguishable from People v Arthur, 495 Mich. 861 (2013),
because the defendant here did insist on exercising his right to represent himself. See id.
at 862 (“That the defendant elected to relinquish his right of self-representation rather
than exercise that right while seated behind the defense table does not amount to a denial
of the defendant’s right of self-representation”). Whether his improper shackling violated
that right is an issue that has not been addressed in our Court, and it is one that implicates
important values of fairness and due process.

       I respectfully dissent from the Court’s order denying leave.

       BERNSTEIN and CAVANAGH, JJ., join the statement of MCCORMACK, J.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 25, 2020
       p1124
                                                                              Clerk